                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           VALEANT PHARMACEUTICALS
                                  10       NORTH AMERICA LLC,                               Case No. 17-cv-06731-RS

                                  11                    Plaintiff,
                                                                                            ORDER DENYING MOTIONS TO
                                  12              v.                                        DISMISS
Northern District of California
 United States District Court




                                  13       BELCHER PHARMACEUTICALS, LLC,
                                           et al.,
                                  14
                                                        Defendants.
                                  15

                                  16                                           I. INTRODUCTION

                                  17           This case was originally brought against multiple unrelated defendants. Pursuant to a

                                  18   stipulation of the parties, the claims against various defendants, or defendant groups, were severed

                                  19   into separate actions. The defendants remaining in this matter are Virtus Pharmaceuticals, LLC,

                                  20   (“Virtus LLC”) and Virtus Pharmaceuticals OPCO II, LLC (“OPCO”) (collectively “the Virtus

                                  21   entities”).1

                                  22           In two separate motions, the Virtus entities seek dismissal (1) for lack of personal

                                  23   jurisdiction, (2) for improper venue, (3) on the basis of the “primary jurisdiction” doctrine, and/or,

                                  24   (4) for assorted other alleged pleading defects. Although OPCO has made an adequate showing

                                  25   that it is not subject to personal jurisdiction in this forum and must be dismissed, the motions will

                                  26
                                  27   1
                                         An additional defendant not severed from this case, Belcher Pharmaceuticals, LLC, has since
                                  28   been dismissed by stipulation.
                                   1   be denied as to Virtus, LLC.

                                   2                                           II. BACKGROUND

                                   3          Plaintiff, Valeant Pharmaceuticals North America, LLC manufactures, markets, and sells

                                   4   Librax® (hereinafter, “Librax”), a drug approved by the FDA for treatment of gastritis, peptic

                                   5   ulcers, and irritable bowel syndrome. Librax consists of 2.5 mg clidinium bromide and 5 mg

                                   6   chlordiazepoxide hydrochloride. Librax allegedly has been reviewed, determined to be safe and

                                   7   effective for the indicated use, and on that basis approved for marketing in the United States by the

                                   8   FDA.

                                   9          The Virtus entities allegedly manufacture, market, and/or sell various versions of a drug

                                  10   (the “accused products”) that also purportedly consists of 2.5 mg clidinium bromide and 5 mg

                                  11   chlordiazepoxide hydrochloride. Valeant asserts, however, that the accused products

                                  12   (1) have not been evaluated for safety and effectiveness by the FDA or the state of California, and
Northern District of California
 United States District Court




                                  13   (2) have not been approved under the Federal Food, Drug and Cosmetic Act (“FDCA”) or any

                                  14   relevant California act or agency. Valeant contends the Virtus entities’ marketing of the accused

                                  15   products is deceptive and actionable because they promote them as “‘generic’ versions – i.e.,

                                  16   FDA-approved copies – of Librax.” Valeant sets out claims for relief under the Lanham Act,

                                  17   California’s UCL (Cal. Bus. & Prof. Code § 17200) and California’s False Advertising Law (Cal.

                                  18   Bus. & Prof. Code § 17500).

                                  19

                                  20                                            III. DISCUSSION

                                  21          A. Personal jurisdiction

                                  22          When there is no applicable federal statute governing personal jurisdiction, the law of the

                                  23   state in which the district court is located applies. California’s long-arm statute, Cal. Code Civil

                                  24   Procedure § 410.10, permits the exercise of jurisdiction “on any basis not inconsistent with the

                                  25   Constitution of this state or of the United States.” Rocke v. Canadian Automobile Sport Club, 660

                                  26   F.2d 395, 398 (9th Cir. 1981). Accordingly, the exercise of jurisdiction must comport with due

                                  27   process. A defendant who is not present in the forum may be subject to jurisdiction only when he

                                  28
                                                                                                                   CASE NO.   17-cv-06731-RS
                                                                                          2
                                   1   has certain minimum contacts with the forum state such that maintenance of the suit does not

                                   2   offend traditional notions of fair play and substantial justice. International Shoe Co. v.

                                   3   Washington, 326 U.S. 310, 316, 66 S.Ct. 154 (1945).

                                   4          In judging minimum contacts, a court properly focuses on “the relationship among the

                                   5   defendant, the forum, and the litigation.” Shaffer v. Heitner, 433 U.S. 186, 204, 97 S.Ct. 2569

                                   6   (1977). The Supreme Court has held that a non-resident’s allegedly intentional and tortious acts

                                   7   expressly aimed at a California resident are sufficient to trigger jurisdiction over that non-resident.

                                   8   Calder v. Jones, 465 U.S. 783, 789-90, 104 S.Ct. 1482 (1984).

                                   9          The party seeking to invoke the jurisdiction of the federal court shoulders the burden of

                                  10   establishing that such jurisdiction exists. Data Disc, Inc. v. Systems Technology Assoc., 557 F.2d

                                  11   1280, 1285 (9th Cir.1977). Personal jurisdiction may arise from general jurisdiction or specific

                                  12   jurisdiction. To establish general jurisdiction, the defendant’s activities within the forum state
Northern District of California
 United States District Court




                                  13   need to be “continuous and systematic” or “substantial” such that the state is considered to have a

                                  14   sufficient relationship with the defendant. Lake v. Lake, 817 F.2d 1416, 1420 (9th Cir.1987). The

                                  15   standard for establishing general jurisdiction is high, and requires that the defendant’s contacts

                                  16   with the forum state “approximate physical presence.” Tuazon v. R.J. Reynolds Tobacco Co., 433

                                  17   F.3d 1163, 1169 (9th Cir.2006) (citing Bancroft & Masters, Inc. v. Augusta Nat’l Inc., 223 F.3d

                                  18   1082, 1086 (9th Cir.2000)).

                                  19          Specific jurisdiction may be invoked if there is a relationship between the quality of the

                                  20   defendant’s forum contacts and the particular claims for relief advanced by plaintiff. Hirsch v.

                                  21   Blue Cross, Blue Shield of Kansas City, 800 F.2d 1474, 1477 (9th Cir.1986). The Ninth Circuit

                                  22   has set forth a three-part analysis to determine whether specific jurisdiction may attach to a claim

                                  23   arising out of a defendant's forum-related activities. First, the non-resident defendant must perform

                                  24   some act by which he purposefully avails himself of the privilege of conducting activities in the

                                  25   forum, thereby invoking the benefits and protections of its laws. Second, the claim must be one

                                  26   that arises out of defendant’s forum-related activities. Third, exercise of jurisdiction must be

                                  27   reasonable. Gray & Co. v. Firstenberg Mach. Co., Inc., 913 F.2d 758, 760 (9th Cir.1990). In cases

                                  28
                                                                                                                   CASE NO.   17-cv-06731-RS
                                                                                          3
                                   1   involving intentional conduct, the “purposeful availment” prong can be satisfied by meeting the

                                   2   “effects test,” which requires: “(1) intentional actions; (2) expressly aimed at the forum state; (3)

                                   3   causing harm, the brunt of which is suffered-and which the defendant knows is likely to be

                                   4   suffered-in the forum state.” See Calder, 465 U.S. at 791, 104 S.Ct. at 1488.

                                   5          Here, there is no real dispute that the only contacts the Virtus entities have with California

                                   6   is that that they sell the accused products in this state as part of their nationwide sales. While the

                                   7   percentage of total sales that involve California customers is not high, it apparently still represents

                                   8   a relatively important market.

                                   9          Valeant’s suggestion that general jurisdiction might be available based on the Virtus

                                  10   entities continuous sales to California customers is not persuasive, as that does not “approximate

                                  11   physical presence.” See Tuazon, 433 F.3d at 1169 (To be subject to general jurisdiction, “a

                                  12   defendant must not only step through the door, it must also sit down and make itself at home.”).
Northern District of California
 United States District Court




                                  13   The sales, however, are sufficient to support specific jurisdiction because Valeant’s alleged

                                  14   injuries—lost sales due to competitors alleged false advertising—flow directly from those sales.2

                                  15   See, World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297–98, 100 S. Ct. 559, 567

                                  16   (1980). (“The forum State does not exceed its powers under the Due Process Clause if it asserts

                                  17   personal jurisdiction over a corporation that delivers its products into the stream of commerce with

                                  18   the expectation that they will be purchased by consumers in the forum State.”)

                                  19          Additionally, the Supreme Court’s decision last year in Bristol-Myers Squibb v. Superior

                                  20   Court, 137 S. Ct 1773, 1781 (2017) is instructive by way of contrast. Bristol-Myers was a class

                                  21   action brought in state court alleging a specific drug caused personal injuries to the class members.

                                  22   Specific jurisdiction over Bristol-Myers in California was found to exist with respect to claims by

                                  23   those members of the class who purchased the drug here, as their injuries arose directly from those

                                  24   sales. The Court held, however, that no personal jurisdiction existed over Bristol-Myers in

                                  25

                                  26   2
                                         Admittedly, Valeant seeks to recover for its lost sales nationally, so not all of its injuries arise
                                  27   from defendants’ sales in California. For jurisdictional purposes, however, the sales here suffice.

                                  28
                                                                                                                    CASE NO.   17-cv-06731-RS
                                                                                          4
                                   1   California for any non-California plaintiffs, as their injuries were not related to the company’s

                                   2   sales in California. Here, of course, Valeant is a non-California plaintiff. The Virtus entities’

                                   3   attempt to argue that makes it like the non-California plaintiffs in Bristol-Myers is misplaced,

                                   4   however, because Valeant’s alleged injuries do arise from defendants’ California sales. Thus,

                                   5   Valeant is in the same position as the California plaintiffs in Bristol-Myers, who were entitled to

                                   6   assert personal jurisdiction in this state over the defendant.

                                   7           That said, Virtus LLC has shown it did not make any sales in California or elsewhere.

                                   8   OPCO is the entity that sells the accused product. Accordingly, dismissal of Virtus LLC for lack a

                                   9   personal jurisdiction is warranted, but the motion must be denied as to OPCO.

                                  10

                                  11           B. Venue

                                  12           The Virtus entities’ contention that this case is improperly venued is premised on the same
Northern District of California
 United States District Court




                                  13   untenable argument that the California sales of the accused products can be disregarded.

                                  14   Under 28 U.S.C. § 1391(b), a civil action may be brought in a judicial district: (1) in which any

                                  15   defendant resides, if all defendants are residents of the State in which the district is located; (2) in

                                  16   which a substantial part of the events or omissions giving rise to the claim occurred, or a

                                  17   substantial part of property that is the subject of the action is situated; or (3) if there is no district

                                  18   in which an action may otherwise be brought as provided in this section, any judicial district in

                                  19   which any defendant is subject to the court’s personal jurisdiction with respect to such action.

                                  20   (Emphasis added). The allegedly wrongful marketing and sales of the accused products in

                                  21   California and plaintiff’s resulting lost California sales render venue proper here.3

                                  22

                                  23           C. Primary jurisdiction/FDCA preemption

                                  24           Librax was found by the FDA to be “safe” in 1961, at a time when the regulations did not

                                  25

                                  26   3
                                        The Virtus entities also make an almost passing reference to a transfer for convenience under 28
                                  27   U.S.C. §1404. They have not met their burden to show such a transfer would be warranted.

                                  28
                                                                                                                       CASE NO.   17-cv-06731-RS
                                                                                            5
                                   1   require the FDA also to approve a drug as “effective.” In the following decades, the assumption

                                   2   was that Librax was still subject to the Drug Efficacy Safety Study Review Program (“DESI”) and

                                   3   therefore not fully “FDA approved.” Under those circumstances, generic versions apparently

                                   4   could be sold without creating a misleading impression that they were also FDA approved.

                                   5          In May of 2016, the FDA issued a notice that Librax actually had received full FDA

                                   6   approval in 1973, pursuant to a settlement of a lawsuit between Valeant’s predecessor and the

                                   7   FDA. As such, Librax is not presently under DESI review. The Virtus entities are challenging the

                                   8   FDA’s change in position, and contend this suit should be dismissed, or perhaps stayed, in

                                   9   deference to administrative proceedings. The Virtus entities are contending, in effect, that there

                                  10   will be no basis to find that the accused products are being marketed unlawfully, if Librax is

                                  11   determined to still be subject to DESI review.

                                  12          Valeant, on the other hand contends these suits are not intertwined with anything the FDA
Northern District of California
 United States District Court




                                  13   may be deciding. According to Valeant, its false advertising claims rest on “two simple facts: (i)

                                  14   Defendants advertise and promote their Accused Product in a manner that represents or implies to

                                  15   purchasers that it is an FDA-approved generic product, or an FDA-approved generic version of

                                  16   Valeant’s FDA-approved Librax product, and (ii) Defendants’ Accused Product is not in fact an

                                  17   FDA-approved generic version of Librax, or any other drug, and as they admit, is not FDA-

                                  18   approved at all.”

                                  19          At this point in time, the FDA considers Librax an approved product. That it may have

                                  20   reached that conclusion in error, or that it might reverse course again does not somehow render the

                                  21   Virtus entities’ alleged current conduct lawful. While it is true that this court cannot decide

                                  22   whether Librax should or should not be deemed approved, adjudicating the claims in these

                                  23   lawsuits does not require that question to be answered, and does not require the court to apply,

                                  24   interpret, or enforce the FDCA. The motion to dismiss under the primary jurisdiction doctrine or

                                  25   FDCA preemption fails.4

                                  26
                                  27
                                       4
                                         The Virtus entities’ remaining arguments effectively seek to strike particular alleged
                                       misrepresentations or omissions as inactionable. Such parsing at the motion to dismiss stage is not
                                  28
                                                                                                                   CASE NO.   17-cv-06731-RS
                                                                                         6
                                   1                                          IV. CONCLUSION

                                   2          The motion to dismiss for lack of personal jurisdiction is granted as to Virtus

                                   3   Pharmaceuticals, LLC . The motions are otherwise denied.

                                   4

                                   5

                                   6

                                   7   IT IS SO ORDERED.

                                   8

                                   9   Dated: January 18, 2019

                                  10                                                   ______________________________________
                                                                                       RICHARD SEEBORG
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   warranted.

                                  28
                                                                                                                 CASE NO.   17-cv-06731-RS
                                                                                        7
